Citation Nr: 0632679	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  05-40 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) with generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946 and September 1950 to June 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana, which continued a 30 percent 
disability rating for anxiety reaction.  The Board notes that 
the RO in February 2006 granted service connection for post-
traumatic stress disorder (PTSD) and continued a 30 percent 
disability rating for the veteran's overall psychiatric 
condition.  The RO in that decision recharacterized the 
veteran's psychiatric condition as PTSD with generalized 
anxiety disorder.   

In September 2006, the veteran testified at a video 
conference Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The veteran has been assessed with a GAF score of 55 to 60 
and his PTSD with generalized anxiety disorder is manifested 
by symptoms of depression, anxiety, and dreams, nightmares, 
flashbacks, and panic attacks 4 to 6 times a week at night; 
the veteran's symptoms have not been shown to cause 
significant occupational and social impairment with 
deficiencies in most areas such as work, school, family, and 
judgment. 


CONCLUSION OF LAW

The criteria for an evaluation of a 50 percent rating for 
PTSD with generalized anxiety disorder have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9413 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In June 1951, the RO granted service connection for a 
psychiatric disability and rated the disability at 50 
percent.  The veteran's psychiatric disability has been rated 
at 30 percent since May 1961.  On appeal, the veteran asserts 
that he is entitled to a higher rating because he experiences 
panic attacks and nightmares 4 to 6 times a week.  The 
veteran reports that he experiences these panic attacks at 
night.  At the September 2006 Board hearing the veteran 
explained: "Yes, I have panic attacks...I become frightened 
and I lose my breath...I start gasping and I have a breathing 
machine and even sometimes that doesn't help.  But it's, I 
fight in my sleep and I've wrecked my room and I've fallen 
out of my bed a couple times..."    

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The General Rating Formula for Mental Disorders provides that 
a 30 percent disability rating requires: 

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to  such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

And, the criteria for a 50 percent rating require:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect;  
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands;  
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  

38 C.F.R. § 4.130, Diagnostic Codes 9411, 9413. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet.  App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  Id. 

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In March 2004, the veteran underwent a psychiatric 
examination to determine the extent of his disability.  The 
veteran's GAF score was found to be 55-60.  The DSM-IV 
provides for a GAF of 51-60 for: "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  Subsequent VA psychiatric examinations 
indicate that in June 2005 and December 2005 that the veteran 
was given a GAF score of 63 and 65 respectively.  The DSM-IV 
provides for a GAF of 61-70 for: "Some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships."      

After a careful review of the record and for the reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated psychiatric  symptomatology are severe 
enough to warrant a 50 percent disability rating since the 
date of the veteran's claim for an increased rating.

The veteran underwent a VA psychiatric examination in March 
2004.  The examiner noted that the veteran has had various 
physical problems including atrial fibrillation, coronary 
artery disease, diabetes, congestive heart failure, 
osteoarthritis, malignant neoplasm of colon and various other 
ailments.  

The March 2004 medical examination report indicated that the 
veteran was socially and occupationally functional.  The 
examiner reported that the veteran has been trying to work 
four hours per day as a receptionist because he cannot afford 
to retire because of his financial status.  The veteran 
explained that he gets along with his surviving four children 
and nine grandchildren.  The veteran stated that he has some 
friends with whom he was involved when he was in the theatre.  
The veteran explained that he only gets to see them at times 
because the theatre closed down.  In the past, the veteran 
did direct some plays and shows. 

During the examination the veteran reported that since he 
returned from Korea in 1951 he has experienced psychiatric 
symptoms of depression, anxiety, and symptoms of dreams, 
nightmares and flashbacks.  The veteran reported that he 
experiences these dreams, nightmares and flashbacks at least 
four to five times a week, usually at night.  The examiner 
reported: "He has found that he gets very nervous and very 
anxious.  He has tremors and shaking, sweating, feels 
nauseous, these panic attacks come mostly in the nighttime.  
He states that tragic things and wars bother him.  The 
current Iraq War has also bothered him." 

The examiner noted that the veteran was cooperative, alert, 
and oriented.  There was no psychomotor agitation or 
retardation and no evidence of thought disorder, suicidal or 
homicidal ideations.  The examiner noted that he was not 
experiencing hallucinations or delusions and speech was 
normal.  The veteran admitted that he forgets things easily.  
The examiner gave the veteran a GAF score of 55 to 60.    

Subsequent VA outpatient medical treatment records indicate 
improvement in the veteran's psychiatric condition.  A VA 
outpatient medical treatment record dated June 2005 indicated 
that the veteran was a highly functioning 81-year-old male 
with a long history of active involvement in the community 
and in the theatre.  The examiner noted a 63 GAF score, no 
psychotic symptoms, and that sleep was adequate and 
restorative.  Similarly, VA outpatient medical treatment 
records dated December 2005 indicate improvement in the 
veteran's overall psychiatric condition.  The examiner noted 
that the veteran was basically doing well.  While the veteran 
was still having nightmares, he denied psychotic symptoms, 
hearing voices, and rated his depression as none.  The 
examiner gave the veteran a GAF score of 65.  

The crucial inquiry, then, is whether the medical evidence 
reveals symptomatology that more nearly approximates the 
criteria for a rating in excess of 30 percent.  The Board 
finds that it does.

The Board finds the testimony of the veteran and his daughter 
at the September 2006 Board hearing to be both credible and 
persuasive.  At the hearing, the veteran's daughter, who 
lives with the veteran, testified that the veteran 
experiences nightmares and panic attacks 4 to 6 times a week.  
She reported:

Yes I can, it's usually on a weekly basis 
anywhere from four to six times a week 
and sometimes not just in the night time, 
sometimes it's when he naps and it, we 
live in a pretty old house that has very 
big rooms in it and I hear him screaming 
and whaling from three rooms away and 
even when he was in the hospital with, 
with this wound that he had, he would 
wake up.  He fights, its like he's in a 
physical fight and like somebody is right 
there...

The veteran's daughter also expressed the opinion that the 
veteran has not expressed the true nature of the severity of 
his psychiatric condition at the veteran's most recent 
psychiatric examinations.  In light of the fact that the 
veteran's symptomatology as reported by the veteran and the 
veteran's daughter at the September 2006 Board hearing is 
similar to the symptomatology reported at the March 2004 VA 
psychiatric examination, the Board finds that the March 2004 
VA examination presents a more accurate picture of the 
veteran's current psychiatric condition than subsequent 
examinations.

Although the veteran appears to be highly functional, the 
veteran's symptoms of anxiety, nightmares and panic attacks 4 
to 6 nights a week more nearly approximates a 50 percent 
rating.  A 30 percent rating is assigned when panic attacks 
are weekly or less often.  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor.  Even though he has not exhibited symptoms such as 
impaired speech or memory, the Board concludes that the 
objective medical evidence and the veteran's statements 
regarding his symptomatology shows disability that more 
nearly approximates that which warrants the assignment of a 
50 percent disability rating.  See 38 C.F.R. § 4.7.  He does 
have disturbances in motivation and mood and frequent panic 
attacks and nightmares 4 to 6 nights a week.  Therefore, the 
Board believes that a 50 percent disability is appropriate 
after consideration of all applicable evidence.  

The Board considered assigning the veteran a rating higher 
than 50 percent, but the preponderance of the evidence is 
against assignment of such a rating.  A 70 percent rating is 
provided for:   

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The veteran consistently denies experiencing delusions, 
hallucinations, and suicidal or homicidal ideations.  
Although he does experience panic attacks and depression, 
these symptoms have not affected his ability to function 
independently, appropriately and effectively.  He has never 
exhibited gross impairment in thought processes or 
communication.  He remains able to communicate relevantly and 
coherently. He noted at the VA examination that although he 
does get irritable, he is able to control his impulses. He 
does maintain effective relationships with his children and 
grandchildren and apparently a few friends.  He denies 
wanting to hurt himself or others.  He maintains his personal 
hygiene.  Therefore, a higher rating is not warranted.

Veterans Claims Assistance Act of 2000

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Letters dated March 2006 and April 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the March 2006 and April 2006 letters were 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in June 2006.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The RO's 
April 2006 letter specifically told the claimant to provide 
any relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that the March 2006 letter informed the 
veteran of how VA establishes a disability rating and the 
effective date for entitlement or increased entitlement to 
disability benefits.    

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  
 
The Board also concludes VA's duty to assist has been 
satisfied.
The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also accorded a VA psychiatric examination in 
March 2004.  38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  While the 
veteran claims that the RO improperly assigned a 30 percent 
disability rating for PTSD with generalized anxiety disorder, 
the veteran has not alleged that his condition has worsened 
or increased in severity.  In addition, while the veteran's 
accredited representative asserts that the March 2004 
examination is inadequate due to the fact that the examiner 
gives no opinion as to the severity of the veteran's 
condition, in the June 2006 Statement of Accredited 
Representative in Appealed Case, the examination does review 
the veteran's current psychiatric symptomatology which 
enables the Board to make a determination on the severity of 
the veteran's condition.  The GAF score assigned by the 
examiner in conjunction with the veteran's current 
psychiatric symptomatology is adequate upon which to base a 
decision.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The March 2004 VA examination was thorough, 
objective, and adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006). 

ORDER

Entitlement to a disability rating of 50 percent for post-
traumatic stress disorder (PTSD) with generalized anxiety 
disorder is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.

. 
____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


